DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 9/17/2020 and 6/16/2021 has been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claim 3 is under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites a sun gear rotated by rotation of the planetary gear, the sun gear being coupled to the first tooth.  A review of Applicant’s 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites “the one of the fist tooth and the second tooth being located closer to the rotation shaft than the meshing portion in the rotation transmission path” in the last line of the claim.  The meshing portion, however, is the meshing portion of the first and the second tooth.  It is not clear how the first or the second tooth can be “closer to the rotation shaft than the meshing portion” when the meshing portion is comprised of the interaction between the first and second tooth.  Clarification is required.
Claim 4 recites “and speeded up by the speed increasing mechanism” in the last line of the claim.  It is not clear what is speeded up.  Perhaps Applicant is explaining that “the one of the first tooth and the second tooth” is speeded up by the speed increasing mechanism, however clarification is required.  Furthermore, is it the rotation of the one of the first tooth and the second tooth that is sped up?  Clarification is required.  
Claim 8 recites the phrase “transmit the operation force…without delay.”  It is not clear what is meant by the phrase “without delay.”  Clarification is required.
Claims not specifically addressed are rejected as being dependent upon a rejected base claim.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to show either singly or in obvious combination a lifter device comprising a pinion gear, a rotation control device and a speed increasing mechanism wherein the rotation control device comprises a rotation shaft configured to be rotated with the pinion gear; a rotation drive mechanism configured to rotate the rotation shaft in a lifting direction or a lowering direction of a seat and a lock mechanism configured to allow rotation of the rotation shaft when an operation handle is operated to lift or lower the seat and lock the rotation shaft when the operation handle is in an operation released state, the lock mechanism including a first tooth and a second tooth selectively meshing with the first tooth and the speed increasing mechanism is provided closer to the rotation shaft than a meshing portion of the first tooth and the second tooth, the speed increasing mechanism configured to transmit rotation of the rotation shaft to one of the first tooth and the second tooth and configured to speed up the transmitted rotation of the rotation shaft wherein the one of the first tooth and the second tooth being located closer to the rotation shaft than the meshing portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mikasa et al. (US 2021/0207665) (note clutch element for controlling seat lift/lower); Yamada (US 2013/0026806) (note the seat lifter device with lock and unlock features); Fujihara et al. (8,851,570) (note the planetary gear mechanism within seat lifting device).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636